          Case 1:17-cr-00630-ER Document 113
                                         112 Filed 08/29/19 Page 1 of 6



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 29, 2019

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007                                            Aug. 29, 2019

       Re:     United States v. Mark S. Scott,
               S6 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government submits this letter to respectfully request that the Court schedule a
conference in this matter as soon as practicable to address a number of issues concerning the trial
scheduled for October 7, 2019. As the Court is aware, for the past several months, defense
counsel has insisted they be allowed to “manually review” nearly a hundred thousand documents
before the Filter Team released those documents to the Prosecution Team. This manual review
process, and defense counsel’s subsequent challenge to the entire privilege review process,
resulted in significant delays in the release of these documents for the Prosecution Team’s review.
In fact, the Prosecution Team has yet to receive over seventy thousand documents that the
Government seized from the defendant’s residences pursuant to lawfully executed search warrants.
Now, after months of litigation, and with just over five weeks before the start of trial, defense
counsel abruptly changed its position yesterday and abandoned the very review process they have
insisted on for months, and consented to the release of all of these documents to the Prosecution
Team. At this stage, in light of the significant delay in the Prosecution Team gaining access to
these materials, which was caused by the defense’s delays, the Prosecution Team will not have a
reasonable amount of time to review and make use of potentially critical evidence—such as the
defendant’s emails and text messages with co-conspirators— unless the October 7 trial is
adjourned.
          Case 1:17-cr-00630-ER Document 113
                                         112 Filed 08/29/19 Page 2 of 6



   1. Privilege Review

        On the day of the defendant’s arrest, law enforcement agents executed search warrants at
his residences, and seized more than a dozen electronic devices containing several terabytes of
data. The Government produced the entire contents of those devices to the defendant in
discovery as part of two productions made in November and December 2018. Given that the
defendant is a lawyer, the Prosecution Team has relied on a designated Filter Team to review all
of the materials that were seized from Scott’s residences. To date, the Filter Team has identified
nearly 100,000 documents that are non-privileged, and several thousand additional documents that
are potentially privileged but subject to the crime-fraud exception based on the Court’s July 23,
2019 Order granting the Government’s crime-fraud motion. After the Filter Team determined
that these documents were non-privileged, the normal protocol would have been for the Filter
Team to immediately release the documents to the Prosecution Team so that the Prosecution Team
could conduct a responsiveness review, as required by the relevant search warrants. However, in
response to defense counsel’s demand made in a letter dated February 2, 2019, the Government
agreed to provide defense counsel with an opportunity to review materials deemed non-privileged
before those materials were released to the Prosecution Team. As detailed below, despite
numerous requests from the Government and Court intervention, defense counsel has delayed this
process and the release of non-privileged documents to the Prosecution Team began only two
weeks ago.

           a. Defense Fails to Respond to May 21, 2019 Deadline for Non-Privileged
              Production

        In light of the defendant’s demand that he be afforded an opportunity to review materials
deemed non-privileged before they were released to the Prosecution Team, on May 6, 2019, the
Filter Team produced approximately 25,000 documents that it had deemed non-privileged to the
defendant in a searchable electronic format. The Government set a deadline of May 14, 2019,
for the defendant to identify any potentially privileged documents.            The Government
subsequently extended that deadline to May 21, 2019. The Government received no response
whatsoever from defense counsel before the deadline of May 21, 2019.

        Thereafter, by letter dated June 25, 2019 (the “June 25 Letter”), the Filter Team requested
that the defendant supply a hard drive so that the Filter Team could produce the second batch of
non-privileged documents to the defendant. The Filter Term further advised the defendant that
it was in the process of releasing the first batch of non-privileged documents to the Prosecution
Team, since the defendant had not responded regarding the first production, and had not identified
any of the documents as potentially privileged in the almost two months since those documents
were produced by the Filter Team (and over six months from when they were initially produced
to the defendant in discovery). Upon receipt of the June 25 Letter, the defense requested an
additional week to review the first set of non-privileged documents. The Prosecution Team
agreed to extend the deadline to July 1, 2019.




                                                2
          Case 1:17-cr-00630-ER Document 113
                                         112 Filed 08/29/19 Page 3 of 6



           b. Defense Challenges to the Filter Team’s Privilege Review Process Cause
              Additional Delay

        Subsequently, defense counsel challenged the entire privilege review process in a letter
dated July 1, 2019 to the Government, and a letter dated July 10, 2019, to the Court. In its letter
to the Court, defense counsel asserted that the Prosecution Team should only be entitled to
review documents that hit on designated search terms, as opposed to all non-privileged
documents, as permitted under the search warrants. Defense counsel also claimed, for the first
time in the two months since the documents were produced by the Filter Team, that he had
identified ten purportedly privileged documents out of the over 25,000 documents produced.
The defendant relied on these ten documents in requesting that the Court declare the entire
privilege review process insufficient. The defense also refused to engage in further review of
documents determined to be non-privileged, claiming that the process was too burdensome and
that the defendant “did not have the resources to accomplish” the review. (July 1, 2019 defense
counsel letter to Government).

        After an appearance before Your Honor on July 16, 2019, to address the disputes about the
privilege review process, among other issues, the Filter Team met and conferred with defense
counsel, and they were able to reach an agreement on the privilege review process moving forward.
Notwithstanding this agreement, the defense did not agree to the release of any of the
approximately 25,000 non-privileged documents to the Prosecution Team for approximately one
month. Furthermore, on August 5, 2019, defense counsel informed the Government that the
review of documents provided by the Filter Team had stopped altogether because of a decision
made by Chase Bank to freeze certain funds of Mr. Scott as the result of a restraining order served
on the bank. Chase Bank subsequently decided to release those funds, and we understand that
the defense resumed reviewing documents at that time.

           c. Prosecution Team Receives First Set of Non-Privileged Documents on August
              15, 2019

       As a result of defense counsel’s delay in responding to the Filter Team’s first production
in May, as well as the delay caused by defense counsel’s litigation about the privilege review
process, it was not until August 15, 2019, more than three months after the defense first received
the approximately 25,000 non-privileged documents, that the defense agreed that the Filter Team
could release a first subset of the documents to the Prosecution Team. An initial set of
approximately 15,000 documents was released to the prosecution team on August 15, 2019, and
subsequent sets totaling approximately 8,000 documents were released to the Prosecution Team
between August 16 and August 18, 2019. 1

    2. Crime-Fraud Litigation

        In addition to the litigation described above regarding the privilege review process, the
parties have also been engaged in litigation on the issue of whether the crime-fraud exception
applies to certain documents. The Government filed its crime-fraud motion on June 4, 2019; the
1
  As of yesterday, defense counsel had yet to review an additional approximately 400 documents
from the May 6, 2019 production, and therefore those documents have not yet been released to
the Prosecution Team.

                                                3
          Case 1:17-cr-00630-ER Document 113
                                         112 Filed 08/29/19 Page 4 of 6



defense responded on June 28, 2019; and the Court issued an order (the “Crime-Fraud Order”)
granting the Government’s crime-fraud motion on July 23, 2019.

         The Filter Team produced an initial set of documents it deemed to fall within the Crime-
Fraud Order on August 13, 2019, and a second set of such documents on August 22, 2019. Based
upon the process set forth in the Government’s crime-fraud motion and the Crime-Fraud Order
granting that motion, the defense was provided with the opportunity to review and object to the
materials designated by the Filter Team to fall within the Crime-Fraud Order before the materials
were released to the Prosecution Team. Defense counsel responded to the initial set of
approximately 72 documents (with a one-day extension of the response deadline) and did not raise
any disputes as to the crime-fraud designations. As to the second set of approximately 3,500
documents, on August 27, 2019, defense counsel informed the Government that “Mr. Scott has
tried to review the crime-fraud documents. The amount of documents make the task impossible
given the amount of time available.” Therefore, defense counsel informed the Government, he
was not objecting to the release of this batch of crime-fraud documents to the Government, as long
as the defendant could preserve “any objection that he has to any of these particular records at a
later date.”

   3. Defense Counsel’s Sudden Decision to Release All Relevant Documents to the
      Prosecution Team Yesterday Afternoon

        After months of obstructing the Prosecution Team’s ability to review lawfully-obtained
evidence, and insisting on having the opportunity to review any documents before they are released
to the Prosecution Team, defense counsel informed the Government for the first time yesterday
afternoon they no longer wish to be directly involved in the crime-fraud or privilege review
process. Specifically, defense counsel authorized the Filter Team to release to the Government
immediately all documents that the Filter Team has determined/determines are non-privileged or
fall within the Crime-Fraud Order. As a result, the Filter Team is now in the process of releasing
more than 70,000 documents to the Prosecution Team.

        Defense counsel has insisted for months that they be given the chance to “manually review”
every document before the Filter Team releases the documents to the Prosecution Team. This
has caused months of delay and litigation. Now, with less than six weeks before trial, defense
counsel has abruptly changed its position and is suddenly willing to allow the release of all of the
documents without reviewing them first. This change of position occurred after the Government
insisted yesterday afternoon that the defense articulate and commit to specific dates for their
objections to the release of documents deemed non-privileged or within the Crime-Fraud Order.
In response, the defense abandoned their long-standing objection – expressed as recently as August
23, 2019 – to release of documents to the Prosecution Team absent review by the defense.

         A period of five-and-a-half weeks does not provide the Government with a reasonable
amount of time to review over 70,000 documents that it was just given permission to review for
the first time yesterday afternoon. Unlike defense counsel, who have had all of these materials
in their possession since November and December of 2018, the Prosecution Team has been
prevented from reviewing these documents due to defense counsel’s insistence that it manually
review all documents before they are released to the Prosecution Team. The Government is
lawfully entitled to review this evidence in advance of trial, and requires a reasonable amount of


                                                 4
          Case 1:17-cr-00630-ER Document 113
                                         112 Filed 08/29/19 Page 5 of 6



time to do so. Moreover, under the terms of the relevant search warrants, the Government is
obligated to conduct a responsiveness review of the materials, the vast majority of which have
been withheld from the Prosecution Team as part of the privilege review process.

         This evidence is essential evidence for trial. As noted above, the evidence at issue
includes documents extracted from the defendant’s electronic devices. Based on our review so
far, these documents include, for example, emails between the defendant and his co-conspirators,
such as OneCoin co-founder Ruja Ignatova. These documents also contain emails sent by Scott
and his co-conspirators to banks and other third parties, containing lies that were made in
furtherance of the charged money-laundering scheme. The Government anticipates that the
central issue at trial will be the defendant’s knowledge that the OneCoin proceeds he laundered
through a series of purported investment funds derived from unlawful activity. Therefore, the
types of emails described above would be highly probative of the defendant’s knowledge and
would be crucial evidence for the Government at trial. Indeed, the defendant’s privilege litigation
strategy appears calculated to deprive the Government of the use of such evidence. Based on the
Prosecution Team’s review of some of the approximately 23,000 non-privileged emails to which
it was given access in the last two weeks, the Government has already identified numerous emails
that it intends to use as exhibits at trial. The Government is entitled to a reasonable amount of
time to review the more than 70,000 additional documents that it was granted access to for the first
time only yesterday afternoon. 2

        In light of the complicated privilege issues in this case, which have been exacerbated by
defense counsel’s insistence, until yesterday afternoon, that it manually review every document
before it was released to the Prosecution Team, the Prosecution Team does not have a reasonable
amount of time between now and the current trial date to make effective use of such a large volume
of data. At this stage, the Government has no choice but to request that the Court adjourn the
currently scheduled trial, as the interests of justice would not be served if the Government is
required to proceed to trial without a reasonable opportunity to review all of the lawfully-obtained
evidence relevant to this case. The Government therefore respectfully requests the Court
schedule a conference (even if it is telephonic) to address these issues, as early as this morning,




2
  Although defense counsel consented to the release of these documents to the Prosecution Team
yesterday afternoon, the Filter Team is still in the process of releasing these documents, and the
Prosecution Team has not yet gained access to them. The Government anticipates that the
Prosecution Team will gain access to these documents within the next day.

                                                 5
         Case 1:17-cr-00630-ER Document 113
                                        112 Filed 08/29/19 Page 6 of 6



when the Government understands Your Honor is available.


                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:           /s/
                                                Christopher J. DiMase / Nicholas Folly/
                                                Julieta V. Lozano
                                                Assistant United States Attorneys /
                                                Special Assistant United States Attorney
                                                (212) 637-2433 / (212) 637-1060/
                                                (212) 335-4025

Cc:   David Garvin, Esq.
      Arlo Devlin Brown, Esq.
                                                   The Parties are directed to appear for a
                                                   status conference today August 29,
                                                   2019 at 11:00 am.




                                                             Aug. 29, 2019




                                            6
